DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 06/28/2022 in which claims 1, 3, 5, 9, 11, 21, 23-27 and 29 and 36 are pending. Claims 2, 4, 6-8, 10, 12-20, 22 and 28 were cancelled.

Response to Arguments
Applicant’s Arguments/Remarks filed on 06/28/2022 with respect to independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. The independent claims 1 and 24 have not overcome the claim rejections.

Regarding independent claim 1, Applicant argues that “It appears to be argued that the resources and the mapping of resources to a DL TX beam in the ‘194 priority document corresponds to “...control information of the BS...” as in claim 1, and that the PRACH preamble transmitted on the resources signaled to the UE as in the ‘194 priority document corresponds to “...transmitting a preamble ... in accordance with the determined control information...” as in claim 1.”
Examiner respectfully disagrees. As indicated in page 6 of the Non-Final Office Action mailed on 02/28/2022, Agiwal discloses that the UE determines the suitable or best DL TX beam or SS block to include in the beam indication signal, such as the TX beam 1 (Agiwal, Fig. 23, [0213]-[0218]). TX beam 1 is control information of one of the 16 TX beams of the base station, where TX beam 1 is an index. Thus, the suitable of best DL TX beam with TX beam 1 corresponds to the control information of the BS comprising an index, as in claim 1.
As further indicated in the Non-Final Office Action mailed on 02/28/2022, Agiwal discloses that the UE transmits the beam information via a PRACH preamble and resources that corresponds to the suitable or best DL TX beam or SS block (Agiwal, Fig. 23, [0213]-[0218], [0224]). The suitable or best DL TX beam or SS block has an index of TX beam 1. The UE transmits the beam information via the PRACH preamble using an UL TX beam having the same coverage as the beam used to receive the suitable or best DL TX beam or SS block (see also Agiwal, [0221]). Based on this, the BS further communicates with the UE via the DL TX beam 1 and skips transmission of paging message using a TX beam if there is no UE in coverage of that TX beam. Thus, Agiwal discloses the claimed feature “transmitting a preamble, in a direction of the at least one of the plurality of beams of the BS, in accordance with the determined control information” by the UE transmitting the beam information via a PRACH preamble and resources that corresponds to the suitable or best DL TX beam or SS block, where the suitable or best DL TX beam or SS block has an index of TX beam 1. Also, the beam information is transmitted via the PRACH preamble using an UL TX beam having the same coverage as the beam used to receive the suitable or best DL TX beam or SS block.

Regarding independent claim 1, Applicant further argues that the PRACH preamble of the ‘194 priority document is not transmitted “in accordance with the determined control information”, where the Applicant notes that the ‘194 priority document does not appear to discuss an index at all.
Examiner respectfully disagrees. Below is presented a table showing the prior art of Agiwal and the support provided by the ‘194 priority document.
Agiwal et al. (US 2017/0367069)
Foreign priority document IN 201641021194
[0215] “Step 2: a UE transmits beam information (referred as beam indication signal or message) only if the UE has received paging indication, example paging indication in paging channel or BCH or SIB or another message (e.g. paging message) indicating that paging is there for UE(s) (S2330, S2340). The beam information indicates the suitable or best DL TX beam(s) or SS block ID(s) of best/suitable SS blocks. The best/suitable SS block (i.e. SS block in which the UE has received the broadcast signals such NR-PSS/SSS/PBCH and RSRP of that SS block is best/suitable.”

Page 6, “If the number of radio frames over which BS/eNB/TRP completes one full TX beam sweeping for synchronization signals(PSS/SSS/ESS) and broadcast channel (PBCH) transmission is ‘P’ and
number of RX beams in UE is ‘Q’ then “N’ equals ‘P’*’Q’. During the ‘N’ radio frames UE tries to receive synchronization signals and broadcast channel transmitted using plurality of TX beams using plurality of RX beams. UE determines the suitable or best TX/RX beam pair. Suitable TX beam is the DL TX beam corresponding to synchronization signals and/or broadcast channel successfully received by UE. Suitable or best RX beam is the RX beam which was used to successfully receive synchronization signals and/or broadcast channel. If UE is able to receive synchronization signals and/or broadcast channel successfully from multiple DL TX beams then TX beam with strongest signal quality is the best DL TX beam”.

Page 26, “UE transmits a signal periodically in idle state (and/or connected state). The signal indicates the suitable or best DL TX beam”.
[0217] “If signal/message indicating DL TX beam is received, the BS/gNB/TRP determines that at least one UE is in coverage of that DL TX beam”.

Page 26, “The signal indicates the suitable or best DL TX beam. UE may transmit multiple signals to indicate multiple DL TX beams. On receiving this signal, BS/eNB/TRP can determine whether there is any UE in coverage of its TX beam or not.”
[0218] “For example, let's say there are 16 TX beam at BS wherein each beam provides coverage in different directions. If the BS has received signal(s) from one or more UE(s) indicating TX beam 1, 5, 8 and 9, then BS transmits paging using only TX beams 1, 5, 8 and 9 amongst the 16 TX beams. In one embodiment, if a UE reports TX beam 1 then TX beam 1 and the UE's neighboring beams can be used by BS to transmit the paging message.”

Page 26, “For example, let’s say there are 16 TX beam at BS wherein each beam provides coverage in different directions. If the BS has receives signal(s) from one or more UE(s) indicating one or more TX beams, then BS transmits paging using only those TX beams amongst the 16 TX beams. In one embodiment, if UE reports TX beam 1 then TX beam 1 and its neighboring beams can be used by BS to transmit the paging message”.
[0221] “the resources may comprise of multiple time slots and each slot is mapped to one or more TX beams (i.e. DL TX beam) or SS block IDs. A UE transmits a sequence in the time slot corresponding to suitable or best DL TX beam or SS block. A UE transmits using UL TX beam in having same coverage as the RX beam used to receive the suitable or best DL TX beam or SS block”.

 Page 26: “In one embodiment, the resources may comprise of multiple time slots and each slot is mapped to a TX beam (i.e. DL TX beam). UE transmits a sequence in the time slot corresponding to suitable or best DL TX beam seen by UE. UE transmits using UL TX beam in having same coverage as the RX beam used to receive the suitable or best DL TX beam”.
[0224] “In one embodiment the beam indication signal can be PRACH preamble”.

Page 27, “In one embodiment the signal can be PRACH preamble”.


As shown above, the ‘194 priority document provides support and discloses that the UE transmits a signal/report (beam information) with the index DL TX beam 1 to the BS via corresponding resources (time slots, UL TX beam) and PRACH preamble according to the best DL TX beam with index 1. Therefore, the ‘194 priority document discloses an index (DL TX beam 1) of the BS.
Thus, based on the prior arts of Agiwal and Frenne, and the response to arguments presented above the independent claim 1 is rendered unpatentable. Independent claim 24 recites similar distinguishing features as claim 1 discussed above, therefore is rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9, 11, 21, 23-27, 31-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069), hereinafter “Agiwal” in view of Frenne et al. (US 2016/0337056), hereinafter “Frenne”.

As to claim 1, Agiwal teaches a method performed by a wireless transmit/receive unit (WTRU), the method comprising: 
receiving, by the WTRU from a base station (BS), synchronization signals transmitted using a plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams); 
comparing a received energy of each beam received by the WTRU of the plurality of beams to identify at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE); 
determining, based on the comparing, control information of the BS, wherein the control information comprises information including an index (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE determines which beam information to include based on the determination of the suitable or best DL TX beam or SS block, where the beam information includes the TX beam index, such as 1, 5, 8, 9, etc.); and 
transmitting a preamble, in a direction of the at least one of the plurality of beams of the BS, in accordance with the determined control information (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block).

Agiwal teaches the claimed limitations as stated above. As discussed above, Agiwal discloses that the best DL TX beam is determined based on the signals received by the UE and the signal with the strongest signal quality (Agiwal, [0074]), which has support on foreign application IN 201641021194 (page 6 ln 3-5). However it is disclosed by Agiwal, the foreign application does not have support for the following underlined features: regarding claim 1, comparing a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS.

However, Frenne teaches comparing a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS (Frenne, Fig. 12, Fig. 17, [0158]-[0160], the wireless device selects a beam from the N TP beams based on the TP beam with the received power above a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to have the features, as taught by Frenne in order to achieve link adaptation per beam and provide different layer transmissions to the wireless device from multiple TP, thus having different path gains (Frenne, [0048]).

As to claim 3, Agiwal teaches further comprising: 
configuring the WTRU to operate and communicate in a wireless environment in accordance with the determined control information (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE communicates with the gNB in accordance with the determined suitable or best DL TX beam or SS block), wherein the preamble transmission is transmitted in time based on the at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. [0220]-[0221], the resources include time slots).

As to claim 5, Agiwal teaches wherein the synchronization signals include a primary synchronization signal and a secondary synchronization signal (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 9, Agiwal teaches further comprising: 
receiving, by the WTRU from the BS, a physical broadcast channel (PBCH) signal, wherein the PBCH signal is received on a subset of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 11, Agiwal teaches further comprising: 
receiving, by the WTRU from the BS, a paging message, wherein the paging message is transmitted on beams which are a subset of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE receives paging form the gNB using the determined suitable or best DL TX beams or SS blocks).

As to claim 21, Agiwal teaches further comprising: 
determining a best beam of the plurality of beams (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE).

As to claim 23, Agiwal teaches further comprising: 
transmitting, to the BS, an indication of the determined best beam (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits to the gNB the beam information, which indicates the suitable or best DL TX beam or SS block).

As to claim 24, Agiwal teaches a wireless transmit/receive unit (WTRU) comprising: 
a receiver configured to receive, from a base station (BS), synchronization signals transmitted using a plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams. Fig. 28, the UE includes a transceiver); 
circuitry configured to compare a received energy of each beam received by the WTRU of the plurality of beams to identify at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE. Fig. 28, the UE includes a controller and memory); 
the circuitry further configured to determine, from the synchronization signals, control information of the BS, wherein the control information comprises an index (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE determines which beam information to include based on the determination of the suitable or best DL TX beam or SS block, where the beam information includes the TX beam index, such as 1, 5, 8, 9, etc. Fig. 28, the UE includes a controller and memory); and 
a transmitter configured to transmit a preamble in a direction of the at least one of the plurality of beams of the BS, in accordance with the determined control information (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. Fig. 28, the UE includes a transceiver).

Agiwal teaches the claimed limitations as stated above. As discussed above, Agiwal discloses that the best DL TX beam is determined based on the signals received by the UE and the signal with the strongest signal quality (Agiwal, [0074]), which has support on foreign application IN 201641021194 (page 6 ln 3-5). However it is disclosed by Agiwal, the foreign application does not have support for the following underlined features: regarding claim 24, compare a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS.

However, Frenne teaches compare a received energy of each beam received by the WTRU of the plurality of beams against a threshold to identify at least one of the plurality of beams of the BS (Frenne, Fig. 12, Fig. 17, [0158]-[0160], the wireless device selects a beam from the N TP beams based on the TP beam with the received power above a threshold).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal to have the features, as taught by Frenne in order to achieve link adaptation per beam and provide different layer transmissions to the wireless device from multiple TP, thus having different path gains (Frenne, [0048]).

As to claim 25, Agiwal teaches wherein the circuitry is configured to determine a best beam of the plurality of beams (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], [0074], the signal received by the UE with the strongest signal quality is determined as the best DL TX beam from the DL TX beams received by the UE).

As to claim 26, Agiwal teaches The WTRU of claim 25, further comprising: 
the transmitter configured to transmit an indication of the best beam to the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits to the gNB the beam information, which indicates the suitable or best DL TX beam or SS block).

As to claim 27, Agiwal teaches wherein the control information is determined based on one or more beams of the plurality of beams (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], the UE determines which beam information to include based on the determination of the suitable or best DL TX beam or SS block, where the beam information includes the TX beam index, such as 1, 5, 8, 9, etc. The beam information is determined based on the DL TX beams received).

As to claim 31, Agiwal teaches wherein the synchronization signals include a PBCH signal (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 32, Agiwal teaches wherein the preamble is transmitted in time based on the at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. [0220]-[0221], the resources include time slots).

As to claim 35, Agiwal teaches wherein the synchronization signals include a PBCH signal (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0217], the UE receives paging indications from a gNB, with signals such as PSS/SSS/PBCH/BRS, etc., using DL TX beams).

As to claim 36, Agiwal teaches wherein the preamble is transmitted in time based on the at least one of the plurality of beams of the BS (Agiwal, Fig. 20, [0197]-[0200], Fig. 22, [0201]-[0212], Fig. 23, [0213]-[0218], [0224], the UE transmits the beam information using a random access procedure, which includes a PRACH preamble transmitted via PRACH resources that corresponds to the suitable or best DL TX beam or SS block. [0220]-[0221], the resources include time slots).

Claims 29 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069), hereinafter “Agiwal” in view of Frenne et al. (US 2016/0337056), hereinafter “Frenne”, and further in view of Wang et al. (US 2019/0182782), hereinafter “Wang”.

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 29, wherein the control information includes beam sweep timing information.

As to claim 29, Wang teaches wherein the control information includes beam sweep timing information (Wang, Fig. 8, [0085]-[0089], the base station transmits a plurality of physical broadcast channels and synchronization signals to the UE at a plurality of time units within a time interval, where each physical broadcast channel carries timing information. The UE obtains the timing information of the base station. The time units and interval are used for beam sweeping procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Frenne to have the features, as taught by Wang in order for the timing information of the time interval to be obtained with a simple structure and operation (Wang, abstract, [0028]).

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 33, wherein the control information includes beam sweep timing information.

As to claim 33, Wang teaches wherein the control information includes beam sweep timing information (Wang, Fig. 8, [0085]-[0089], the base station transmits a plurality of physical broadcast channels and synchronization signals to the UE at a plurality of time units within a time interval, where each physical broadcast channel carries timing information. The UE obtains the timing information of the base station. The time units and interval are used for beam sweeping procedure).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Frenne to have the features, as taught by Wang in order for the timing information of the time interval to be obtained with a simple structure and operation (Wang, abstract, [0028]).

Claims 30 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Agiwal et al. (US 2017/0367069), hereinafter “Agiwal” in view of Frenne et al. (US 2016/0337056), hereinafter “Frenne”, and further in view of Islam et al. (US 2017/0353255), hereinafter “Islam”.

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 30, wherein the comparing is performed based on a signal-to-noise ratio (SNR).

As to claim 30, Islam teaches wherein the comparing is performed based on a signal-to-noise ratio (SNR) (Islam, Fig. 10, [0102], the UE determines the best synchronization signal based on the signal-to-noise ratio of the signals received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Frenne to have the features, as taught by Islam in order to determine the optimal result during the selection of antenna arrays and beams (Islam, [0102]).

Agiwal and Frenne teach the claimed limitations as stated above. Agiwal and Frenne do not explicitly teach the following features: regarding claim 34, wherein the comparison is performed based on a signal-to-noise ratio (SNR).

As to claim 34, Islam teaches wherein the comparison is performed based on a signal-to-noise ratio (SNR) (Islam, Fig. 10, [0102], the UE determines the best synchronization signal based on the signal-to-noise ratio of the signals received).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Agiwal and Frenne to have the features, as taught by Islam in order to determine the optimal result during the selection of antenna arrays and beams (Islam, [0102]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473